Citation Nr: 1602903	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  06-39 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for a cervical spine disability. 

3.  Entitlement to service connection for a right shoulder disability. 

4.  Entitlement to service connection for a bilateral foot disability. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1982 to March 1987 and from January 1990 to January 1995.  He also had verified service with the Navy Reserves from January 1982 to June 1982; from March 1987 to January 1990; and from September 1996 to September 1998.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the claims file is currently held by the RO in Portland, Oregon. 

The Veteran testified before a Veterans Law Judge (VLJ) at a hearing held at the
RO in September 2009.  A transcript has been associated with the record.  The VLJ who conducted the September 2009 hearing is no longer employed at the Board and in May 2012, the Board advised the Veteran by letter he had the right to another hearing before a different VLJ.  The Veteran was also informed that if no response was provided, the Board would assume he did not want another hearing.  The Veteran did not respond to the May 2012 letter and the Board will therefore proceed with a decision in this case. 

This case was previously before the Board in August 2012 at which time the claims for entitlement to service connection for disabilities of the left knee and bilateral feet were reopened.  All the claims were then remanded for additional development by the agency of original jurisdiction (AOJ).  The case returned to the Board in February 2014 and was again remanded.  The case is now once again before the Board for further appellate action. 


FINDINGS OF FACT

1.  The Veteran's left knee disability, currently diagnosed as postsurgical abnormalities of the patellar tendon and chondromalacia, is etiologically related to an in-service injury. 

2.  A chronic cervical spine disability, currently diagnosed as degenerative arthritis, was not present in service or until years thereafter and is not etiologically related to any incident of active duty service.

3.  A chronic right shoulder disability, currently diagnosed as calcific bursitis, was not present in service or until years thereafter and is not etiologically related to any incident of active duty service.

4.  The Veteran's congenital foot disabilities, diagnosed as bilateral metatarsus adductus and hallux valgus, did not incur an additional disability due to aggravation by a super-imposed injury during active duty service. 

5.  A chronic acquired bilateral foot disability, diagnosed as an exertional strain, was not present in service or until years thereafter and is not etiologically related to any incident of active duty service.


CONCLUSIONS OF LAW

1.  The Veteran's left knee disability was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  A chronic cervical spine disability was not incurred in or aggravated by active military service, nor may its incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

3.  A chronic right shoulder disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303.
4.  Service connection for congenital bilateral metatarsus adductus and hallux valgus is not warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(c), 4.9.

5.  A chronic acquired bilateral foot disability, diagnosed as an exertional strain, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)(holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 


Left Knee

The Veteran contends that service connection is warranted for a left knee disability as it was incurred due to an injury sustained during active duty service.  
Service treatment records show that the Veteran severely injured his left knee in December 1982 and was diagnosed with a possible fracture of the patella.  He was referred to a local emergency room for treatment, but there is no evidence he sought follow-up care.  The November 1994 separation examination report includes a finding that the left knee was abnormal and manifested patella crepitus.  The Veteran also complained of knee problems on the separation report of medical history and attributed his intermittent left knee pain to a prior injury incurred aboard ship.  Service records therefore clearly document an in-service injury.   

Post-service treatment records and examinations also establish a current left knee disability, albeit due in some part to post-service injuries.  In December 2004 the Veteran incurred a left collateral ligament sprain and in September 2006, he fell fracturing his left patella and rupturing the knee tendons.  A left patella tendon repair procedure was performed in October 2006 and the Veteran was treated with physical therapy.  An August 2009 MRI of the left knee showed probable postsurgical abnormalities of the patellar tendon, possible mild chondromalacia, and a small to moderate effusion.  

The Board finds that the evidence is in relative equipoise as to whether the third element of service connection, a nexus between the current disability and in-service injury, is demonstrated.  The Veteran testified during the September 2009 hearing that he has experienced left knee pain, effusion, and instability since his in-service injury and the record contains evidence in support of a continuity of symptomatology.  As noted above, the Veteran reported a history of intermittent left knee pain at the November 1994 separation examination and the knee was abnormal upon physical examination.  A May 1995 VA examination, performed less than a year after discharge, also notes the presence of continuing left knee symptoms diagnosed as synovitis and symptomatic patellar chondromalacia.  The Board observes that chondromalacia was also noted on the August 2009 MRI of the left knee.  The Veteran has also received consistent treatment for left knee pain with private physicians since at least July 2004 and has repeatedly dated the onset of his symptoms to the original 1986 injury.  

Although the Veteran has provided a competent and credible history of continuous symptoms since service, there is some evidence against the claim for service connection.  A VA examiner who physically examined the Veteran and reviewed the claims file in November 2012 provided an opinion weighing against service connection.  The examiner found that the Veteran's current knee pathology was entirely due to his September 2006 post-service injury and there was no identifiable residual pathology related to the Veteran's military service.  However, the Veteran's family physician noted in January and June 2007 that it was possible the Veteran's in-service injury permanently damaged the tendons of the patella predisposing him to a tendon rupture in September 2006.  

In sum, service records clearly document the Veteran's left knee injury in December 1982 and findings and complaints of knee problems at the November 1994 separation examination.  The Veteran reported having continuing knee problems upon VA examination in May 1995 and has provided competent and credible testimony of knee pain since service.  Although the record contains a November 2012 VA medical opinion against the claim, evidence from the Veteran's private physician indicates that the Veteran's in-service injury permanently injured his left knee and left him more susceptible to the type of injury incurred in September 2006.  The Board therefore finds that the evidence for and against the claim is in relative equipoise and will resolve all doubt in favor of the Veteran and grant the claim.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


Cervical Spine

The Veteran contends that service connection is warranted for a cervical spine disability due to injuries during active duty service.  Specifically, the Veteran testified during the September 2009 hearing that he incurred a neck injury due to a motor vehicle accident (MVA) during his second period of active service in 1990 or 1991 at Camp Pendleton in California.    

The record establishes a current disability.  The Veteran was diagnosed with degenerative arthritis of the cervical spine upon VA examination in April 2014.  A February 2004 cervical spine MRI also shows mild spondylotic changes without central canal stenosis.  The Veteran has also received consistent treatment for neck pain with his private family physician since December 2003.  The first element of service connection is therefore demonstrated. 

An in-service injury is also present based on the Veteran's lay statements.  Service treatment records from the Veteran's two periods of active service are negative for treatment or complaints related to the cervical spine.  There is also no documentation of the Veteran's reported 1990 MVA.  Although there is no evidence of a cervical spine injury in the service records, the Veteran is competent to report injuries that occurred during active duty.  In December 2006 and February 2007 statements, he and his wife detailed an incident where they were struck from behind by a car while driving through Camp Pendleton in September 1990.  The Veteran reported that he experienced neck pain immediately following the accident and sought treatment at the Camp Pendleton Naval Hospital where an X-ray was performed and cervical arthritis diagnosed.  There is no record of this incident, but the Board will resolve all doubt in favor of the Veteran and find that an in-service injury is established.  
Turning to the third element of service connection, a nexus between the current cervical spine disability and the in-service injury, service and post-service records do not support claim.  As noted above, service records dating throughout all the Veteran's periods of active service are negative for complaints or treatment pertaining to the cervical spine.  The March 1987 and November 1994 separation examinations indicate a normal cervical spine and while the Veteran reported having recurrent back pain on the November 1984 report of medical history, this complaint pertained to the lumbar spine.  The earliest complaint of neck pain dates from the May 1995 VA examination when the Veteran reported a recent history of neck pain following a MVA two weeks earlier.  He denied having any problems with his neck prior to the accident and was not pursuing a claim for a cervical spine disability at that time.  Treatment records from the Veteran's private physician do not document any reports of neck pain until December 2003, eight years later.  

There are also no findings of arthritis within a year from active duty service to allow for service connection on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309.  In fact, cervical spine arthritis was not identified until December 2003, almost 10 years after service, when a private X-ray demonstrated degenerative spondylosis.  The Veteran reports that he was diagnosed with arthritis at the Camp Pendleton Hospital following a September 1990 MVA, but given the lack of objective medical evidence or contemporaneous complaints of pain, the Board cannot conclude that the Veteran manifested cervical arthritis to a compensable degree within a year after his separation from active duty.  Thus, service connection for arthritis on a presumptive basis as a chronic disease is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

There is also no competent medical evidence in support of the claim for service connection.  The Veteran's treating physicians have not identified a specific link between the reported in-service injury and the cervical spine condition.  Furthermore, the only medical opinions of record, those of the May 2004 and April 2014 VA examiners, weigh against the claim.  The April 2014 VA examiner  opined that the Veteran had no posttraumatic changes or specific findings of the cervical spine that were related to service.  The examiner also noted that the Veteran's X-rays were consistent with age-related findings without posttraumatic changes, fracture, or changes beyond the natural progression of the condition.  This opinion was rendered following a complete review of the claims file, including service records, and with consideration of the Veteran's reported history of a MVA during service, pain during the last years of active duty, and a gradual worsening of the condition.  The April 2014 VA medical opinion was also accompanied by a full and well-reasoned rationale.  It is therefore entitled to substantial probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

The Veteran has reported a competent history of a continuity of symptoms since service.  Service connection is possible for certain chronic disabilities, such as arthritis, under 38 C.F.R. § 3.309(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran testified in September 2009 that his neck pain began during active duty service following a MVA and continued to steadily worsen over the subsequent years.  Lay statements, such as those made by the Veteran, are considered competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may also weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Board finds that the Veteran's reported history of continuing symptoms since service is not credible.  Although the Veteran reports he was involved in a MVA in approximately September 1990 resulting in a cervical spine injury and treatment at the Camp Pendleton Hospital, as noted above, service records are completely negative for findings or complaints related to the cervical spine.  VA requested the medical records identified by the Veteran from Camp Pendleton Hospital, but no records were found.  The Veteran also testified that he was not the type of person to frequently visit sick bay, but the Board finds this statement is at odds with the contents of the service treatment records which document numerous instances of medical care for various conditions such as a skin rash, viral infections, gastroenteritis, and several orthopedic complaints of the lumbar spine, knees, shoulder, and feet.  In short, the Board finds the Veteran's testimony that he incurred a chronic cervical spine condition in 1990 that increasingly worsened throughout active duty lacks credibility in light of the completely negative service records and the normal neck findings recorded at the November 1994 separation examination.  

The Veteran's reported history is also inconsistent with his other post-service statements.  Although he now dates the start of his neck pain to a September 1990 MVA, during a May 1995 VA examination (less than a year after discharge) he denied any previous problem with his neck.  He complained of current neck pain, but stated that it began two weeks earlier following an MVA in April 1995.  The Veteran has also stated on several occasions that he was awarded service connection for a low back disability due to the same 1990 MVA, but review of the service records and the July 1995 rating decision contain no mention of the reported MVA.  Rather, service connection was awarded for a low back disability due to several discreet in-service incidents of mechanical back pain.  The service records also show that the Veteran denied trauma or injury to the back.  The Board further notes that the record does not contain any reports of an in-service MVA until after the Veteran filed his claim for VA benefits.  The Board finds that the Veteran's reports and history made for compensation purposes years after separation from active duty are not credible in light of the contents of the service records and the many inconsistencies in his own lay statements.  As the Veteran's history of continuous symptoms since service is not credible, service connection under 38 C.F.R. § 3.303(b) is not possible. 

The Board has also considered the Veteran's statements that his current cervical spine disability is related to an injury during service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to report observable symptoms, such as the onset of neck pain, but finds that his opinion as to the cause of the pain simply cannot be accepted as competent evidence.  Jandreau, 429 F.3d at 1377; Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  Furthermore, the Veteran's contentions are clearly outweighed by the competent medical evidence of record, including the medical opinion of the April 2014 VA examiner.  

In sum, the post-service medical evidence of record shows that the first evidence of a chronic cervical spine disability was several years after the Veteran's separation from active duty service.  In addition, there is no competent medical evidence that the Veteran's degenerative arthritis is related to active duty and the Board has determined that the lay statements of continuous symptoms since service are not credible.  The weight of the evidence is therefore against a nexus between the claimed disability and military service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Right Shoulder

The Veteran contends that service connection is warranted for a chronic right shoulder disability as it is due to an injury during service.  He testified during the September 2009 hearing that he injured his right shoulder during service in 1986 while wrestling with a friend.  He also testified that he has experienced pain in the shoulder since the original injury that has increasingly worsened over time.

The evidence establishes a current disability; the Veteran was diagnosed with calcific tendonitis of the right shoulder by his private physician in February 2005 and this diagnosis was confirmed by an August 2007 MRI report.  A diagnosis of calcific bursitis was also rendered by a VA examiner in November 2012.  A current disability is therefore demonstrated.  

An in-service injury is also present.  The Veteran was treated for right shoulder pain during service in January 1986 after reporting that he stretched his shoulder to the point of injury three days earlier while sparring with a friend.  He was diagnosed with a right shoulder strain and provided a shoulder sling for three days along with an over-the-counter pain reliever and anti-inflammatory.  The right shoulder was normal upon physical examination for separation in November 1994 and service records do not document any further complaints of shoulder pain or treatment.  Despite the lack of right shoulder complaints, a right shoulder injury is clearly noted in the service treatment records and the second element of service connection is established.  

Turning to the third element of service connection, a link between the current disability and the in-service injury, the Board notes that service records do not support the claim.  Although the Veteran was treated in January 1986 for a right shoulder strain, there is no indication a chronic shoulder disability was ever identified during service and the Veteran did not pursue any follow-up treatment for the injury.  The right shoulder was normal at the November 1994 separation examination and the injury was not included in the recitation of the Veteran's past medical history.  The Veteran also specifically denied experiencing shoulder pain on the November 1994 report of medical history.  Thus, the contents of the Veteran's service records do not support his contentions regarding the incurrence of a chronic right shoulder  condition during active duty service.

Post-service treatment records also weigh against the claim for service connection.  Private treatment records are negative for complaints of shoulder pain until November 2002 when the Veteran complained of stiffness and grating in his bilateral shoulders.  He reported that he was concerned he may have arthritis in the shoulders and did not provide any history of a prior right shoulder injury.  In fact, the Veteran did not mention a previous right shoulder injury to his family physician until September 2004, after his claim for service connection was filed, when treatment notes include a reference to the right shoulder as service-connected due to an in-service injury in the weight room aboard ship.  At that time, the private doctor diagnosed right shoulder biceps calcific tendonitis along with joint inflammation.  Accordingly, post-service treatment records do not establish a chronic right shoulder condition until almost 10 years after military service.  

The record contains several medical opinions weighing both in favor and against the claim.  In support of service connection is a June 2007 medical opinion from the Veteran's private physician relating the current right shoulder disability to the Veteran's in-service injury.  While ostensibly in support of the claim, the Board finds that this opinion is of reduced probative value as it is based in part on the Veteran's reported history of continuous pain since active duty.  The private doctor notes that he has been the Veteran's family physician since April 1995 and reviewed unspecified Navy records prior to stating his opinion, but there is no discussion of the normal findings of the right shoulder at the November 1994 separation examination, the Veteran's denial of shoulder pain at that time, or the absence of complaints of pain until several years after service.  

In addition, as discussed in more depth below, the Board has determined that the Veteran's reports of continuous right shoulder pain since service are not credible.  As the Board finds these statements of continuity lack credibility, the medical opinion based on these statements is of reduced probative value.  The Board is not concluding that the June 2007 private medical opinion is of no probative value; it was rendered by a competent medical professional who has treated the Veteran for over a decade.  But, as the rationale for the opinion is not made entirely clear and is based in part on the Veteran's reports of continuous pain since service, its probative value is reduced.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed); see also Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that presumption of credibility did not arise because physician's opinion was based upon "an inaccurate factual premise" and thus had "no probative value" since it relied upon veteran's "account of his medical history and service background).

In contrast, the Board finds that the opinion of the November 2012 VA examiner is entitled to significant probative value and outweighs the June 2007 private opinion.  The VA examiner concluded that the Veteran's right shoulder disability was not due to active service, but was instead the result of a progressive degenerative tendinopathy developed during the years after military service.  This opinion was based on review of the complete record, including all service and post-service treatment records.  The examiner also considered the Veteran's reports of chronic right shoulder pain since service, but noted several inconsistencies in the record regarding this history.  The examiner observed that service records did not contain reference to any shoulder problems after the January 1986 injury, there was no record of further right shoulder issues until many years after separation, and the Veteran also reported a post-service injury to the right shoulder due to a 1996 MVA.  The Board finds that the November 2012 VA examiner's opinion was based on an accurate presentation of the facts, considered all the pertinet lay and medical evidence, and was accompanied by a fully articulated rationale.  It is therefore entitled to significant probative value considering Nieves and outweighs the June 2007 private opinion.  

Service connection is also possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's calcific tendonitis/bursitis is not a chronic disease listed in 38 C.F.R. § 3.309(a).  However, the Veteran has reported experiencing shoulder pain since active duty service.  The Board will consider whether such statements support the claim for service connection under 38 C.F.R. §§ 3.303(a) and (d).  As noted above, although the Veteran is considered competent to describe the features and symptoms of his injury, the Board must also determine whether his statements are credible.  As with the Veteran's statements regarding the history of his cervical spine condition, the Board finds that the reports of a continuity of symptoms with respect to the right shoulder disability are not credible.

The Veteran's service and post-service records contradict his reports of a continuity of symptoms since active duty.  Service treatment records document a January 1986 right shoulder strain, but are completely negative for any other complaints or treatment related to the shoulder.  The shoulder was normal at the November 1994 separation examination and the Veteran specifically denied experiencing shoulder pain on the accompanying report of medical history.  Although the Veteran's hearing testimony implies that he sought treatment for shoulder pain during his second period of service, these statements are not supported by the service records which document numerous instances of treatment for complaints related to other joints, but not the shoulder.  The post-service records also do not support the Veteran's contentions that he experienced constant right shoulder pain since service.  The Veteran denied any trouble with his shoulders or upper extremities during a May 1995 VA examination and there is no evidence of complaints to his private physician until November 2002, eight years after discharge.  The Board also notes that the Veteran never related his right shoulder condition to service until after his claim for VA compensation was filed.  The Board finds that the Veteran statements provided in the context of contemporaneous medical treatment, such as during the November 1994 separation examination and May 1995 VA examination, are more probative than those provided decades after the in-service injury and in connection with a claim for benefits.  Therefore, the Board finds that the Veteran's reports of continuous and increasing right shoulder pain after service are not credible.  

The Board has also considered the Veteran's statements connecting his current chronic right shoulder disability to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr, supra.  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, but finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau at 1376-1377; Buchanan at 1336.  Therefore, his statements linking his right shoulder disability to service are outweighed by the other evidence against the claim. 

In sum, although service records establish that the Veteran incurred a strain of his right shoulder in January 1986, the evidence weighs against a finding of an in-service chronic disability related to that injury.  The post-service medical evidence of record shows that the first evidence of a chronic shoulder disability was several years after the Veteran's separation from active duty service.  In addition, the weight of the competent evidence is against a nexus between the current right shoulder disability and the Veteran's in-service injury.  The Board has considered the Veteran's reported continuity of symptomatology, but concludes that his statements are not credible.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Bilateral Feet

The Veteran contends that service connection is warranted for a bilateral foot disability as it developed during active duty service and has persisted since that time.  The record establishes a current disability; the Veteran was diagnosed with bilateral metatarsus adductus and a bilateral varus deformity by a private orthopedist in February 2002.  The November 2012 VA examiner also diagnosed bilateral metatarsus valgus and hallux valgus, as well as an exertional strain of both feet.  The evidence therefore demonstrates the presence of several bilateral foot conditions.  

Service treatment records also document several instances of in-service treatment for foot pain.  In October 1992, the Veteran complained of right foot tenderness for a week.  He denied any trauma and reported that his feet hurt while walking in his boots.  He was diagnosed with a soft tissue injury and inflammation and advised to try hot foot soaks, pain medication, and obtain new boots.  Two years later, in August 1994, the Veteran was seen again for foot pain.  This time, he complained of a sore left foot and was diagnosed with a possible strain of the dorsal aspect of the left foot.  He was advised to return to the clinic as needed, but no further treatment is recorded in the service records.  The Veteran's feet were normal upon examination for separation in November 1994, but he reported having foot trouble on the accompanying report of medical history and complained of intermittent pain in his feet.  The record clearly establishes an in-service injury to both feet and the Board finds that the first two elements of service connection are present.  

The Veteran has been diagnosed with several bilateral foot conditions, including metatarsus adductus, metarsus valgus, and hallux valgus.  The evidence establishes that these specific diagnoses are congenital conditions.  The November 2012 VA examiner specifically found that these conditions were congenital, and this finding was confirmed by X-rays performed in connection with the VA examination.  A December 2005 treatment record also includes a notation that the Veteran's private physician suspected the Veteran had a congenital deformity of the feet.  Furthermore, it is well understood that metarsus adductus/valgus is a congenital deformity of the feet.  See Dorland's Illustrated Medical Dictionary 1138 (30th ed. 2003).

Service connection is not warranted for the Veteran's congenital bilateral foot conditions.  Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  Service connection is only possible for a congenital defect is there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.  

In this case, although the Veteran complained of foot pain on several occasions during active service, the Board cannot conclude that the congenital condition was aggravated during service due to a superimposed injury.  The Veteran complained of "intermittent" foot pain at the November 1994 separation examination, but during a May 1995 VA examination only six months later he denied any current problem with his feet.  The May 1995 VA examiner found that the Veteran experienced bilateral foot symptoms on and off during service, but his feet were now well-healed with no symptoms.  The Veteran's in-service complaints were diagnosed as synovitis and/or a muscle strain and characterized as transient.  The following year, a September 1996 examination for reenlistment into reserve service found that the Veteran's feet were normal.  There are also no further complaints of treatment for the feet until February 2002 when the Veteran was seen by a private podiatrist.  At that time he reported a 10 year history of foot pain, but the objective evidence clearly establishes that the Veteran's feet were normal for physical examination in the years following his discharge from active service.  Based on the absence of findings related to the feet in the years immediately after the Veteran's service, the May 1995 VA examiner's determination that the in-service symptoms were merely transient, and the many years that passed before the Veteran's foot symptoms were of sufficient severity to require medical treatment, the Board finds that the congenital foot deformities did not incur any additional disability due to aggravation during active duty service.  Therefore, service connection for the Veteran's congenital foot conditions is precluded.  

Although service connection is not possible for the Veteran's congenital foot conditions, he was diagnosed with an acquired foot disability by the November 2012 VA examiner.  The VA examiner determined that in addition to his congenital conditions, the Veteran also manifested a bilateral exertional strain of the feet.  The examiner provided a medical opinion against the claim finding that the Veteran's current complaints of pain in his arches with prolonged standing were less likely as not related to military service.  The examiner noted that there was no significant trauma or tissue pathology during service, the Veteran's feet were normal at the November 1994 separation examination, and there were no post-service complaints of foot pain until February 2002.  The November 2012 VA examiner's opinion is the only medical evidence directly addressing the etiology of the Veteran's bilateral foot condition as none of his treating physicians have provided an opinion in support of the claim.  

The Veteran testified in September 2009 that his bilateral foot problem persisted after his discharge from active duty and led him to seek treatment with a private podiatrist who prescribed orthotic shoe inserts.  This testimony implies a continuity of bilateral foot symptomatology since service and must be considered under 38 C.F.R. §§ 3.303(a) and (d).  However, the Board finds that the Veteran's statements of continuous foot pain since service are not credible.  As noted above, the Veteran complained of intermittent foot pain at the November 1994 separation examination, but less than a year later told the May 1995 VA examiner that his symptoms had resolved.  The feet were normal upon examination in September 1996 and the Veteran did not seek treatment for foot pain until February 2002, eight years after discharge.  He never attributed his bilateral foot pain to service until after his claim for service connection was received, and a December 2005 private treatment record includes a notation that the Veteran did not necessarily believe his military service was the cause of his foot problem.  The contemporaneous medical and lay evidence therefore establishes that the Veteran experienced, at most, intermittent foot pain several years after separation, and the evidence clearly contradicts the Veteran's reports of continuous symptoms since service.  Thus, the Board finds that the Veteran's reports history of a continuity of symptomatology are not credible.  

In sum, the post-service medical evidence of record shows that the first evidence of a chronic bilateral foot disability was several years after the Veteran's separation from active duty service.  In addition, there is no competent medical evidence that the Veteran's exertional foot strains are related to active duty and the Board has determined that the lay statements of continuous symptoms since service are not credible.  The Veteran is not competent to link his foot symptoms to active service and the weight of the evidence is therefore against a nexus between the claimed disability and military service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied. 38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Regarding the claim for entitlement to service connection for a left knee disability, VA has substantially satisfied the duties to notify and assist.  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the Board's decision to grant the claim.  

Notice fulfilling the requirements of 38 C.F.R. § 3.159(b) with respect to the other claims on appeal was furnished to the Veteran in a May 2004 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements in a November 2011 letter provided in response to the initiation of other claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice was provided after the initial adjudication of the claims, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claims.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claims were most recently readjudicated in the March 2015 SSOC and any timing deficiency has been remedied.  In addition, as the Board has determined that service connection is not warranted for the disabilities on appeal, no disability rating or effective dates will be assigned and the Veteran is not prejudiced by any delay or deficiency in notice on these elements of the claims. 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran was provided proper VA examinations in November 2012 and April 2014 in response to his claims for service connection.  The examinations included medical opinions rendered following complete review of the claims file, including the Veteran's lay statements.  

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  The Board notes that records from the Veteran's private family physician are not complete; the claims file contains records dated from December 2003, but the Veteran testified that he began seeing this provider in April 1995.  In a September 2012 letter the Veteran was asked to provide a medical release form to allow VA to obtain records dating from April 1995 on his behalf, but no response to this request was received.  The Veteran has also consistently chosen to provide VA with records of his private treatment rather than comply with requests for medical release forms.  Additionally, in February 2007 statements, both the Veteran and his wife reported they were involved in a September 1990 MVA that caused the Veteran's claimed cervical spine disability.  They also reported receiving treatment at the Camp Pendleton Naval Hospital immediately following the accident.  Based on these statements, VA contacted the National Personnel Records Center (NPRC) in January 2008 and requested they perform a search of Camp Pendleton Hospital for the treatment records identified by the Veteran and his wife.  The NPRC responded later in January 2008 that a search for the records was negative.  The Board therefore finds that VA has taken all possible steps to obtain the Veteran's complete treatment records and any failure to develop the claims, particularly with respect to records from the private physicians, rests with the Veteran himself.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist the Veteran in developing the facts and evidence pertinent to a claim is not a one-way street); Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992) (veterans have a responsibility to cooperate with VA).  

The Board also finds that VA has complied with the August 2012 and February 2014 remand orders of the Board.  In response to the Board's remands, the Veteran's complete personnel and reserve records were added to the claims file.  These records confirm the periods of the Veteran's reserve service.  VA also asked the Veteran in an August 2012 letter to authorize VA to obtain additional records from his private physician, but as noted above, no response to this request was received.  The Veteran was provided VA examinations and medical opinions in November 2012 and April 2014 addressing the nature and etiology of the claims on appeal.  The case was then readjudicated in the March 2015 SSOC.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with VA's duties of notification and assistance.  


ORDER

Entitlement service connection for a left knee disability is granted.

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a right shoulder disability is denied. 

Entitlement to service connection for a congenital bilateral foot disability is denied. 

Entitlement to service connection for an acquired bilateral foot disability is denied. 




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


